Emmett, C. J.
By the Court. This is an application for a writ of peremptory mandamus, to compel the Defendant as *312Governor of the State to deliver to the petitioner as the assignee of the Minnesota and Pacific Railroad Company, twenty-five thousand dollars in Minnesota State Railroad Bonds, pursuant to the amendment to section ten, article nine of the Constitution, adopted April 15th, 1858.
It is not necessary to consider the merits of this case as shown by the facts detailed in the petition and answer, inasmuch as the jurisdictional question which has been raised, in our opinion, disposes of the application.
It is insisted that the Supremo Court cannot compel the Governor by mandamus or otherwise to perform any act or duty devolving upon him as the Chief Executive of the State. That he is necessarily entirely independent of the judiciary in this respect, and can be reached only by an impeachment.
This is the first time this question has been raised in this court, and we think so far at least as this application is concerned, it is well taken.
In the case reported in 2 Minn. 13, we allowed a writ of mandamus to issue against the Governor of the State, but in that instance the question here raised was distinctly waived. Indeed the Governor seemed only desirous of obtaining for his guidance a judicial interpretation of a clause in the Constitution, and was unwilling to interpose technical objections.
This court will not undertake to compel the Governor of the State to the performance of any duty devolving upon him as the Chief Executive, and properly pertaining to such office. In all such matters the Executive is of necessity independent of the judiciary. But when some official act, not necessarily pertaining to the duties of the Executive of the State, and which might be performed as well by one officer as another is ■directed by law to be done, then any person who clearly shows himself entitled to its performance and has no other adequate remedy, may have a writ of mandamus against such officer, even although the law may have designated the Chief Executive of the State as a convenient officer to perform the duty. We do not think that in such cases there is any ground for distinguishing the Chief Executive from any other officer who may be designated to do a mere ministerial act, otherwise a party might be entirely without remedy.
*313When, however, the Governor is directly empowered or required to do an act, not by Statute simply, but, as in this instance, by the Constitution of the State, we do not feel authorized to hold that it does not pertain to the office of the Chief Executive, or that we could compel the performance bf this, or any other Executive duty, prescribed by the organic law.